DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-24 are added.
Claims 3, 6, 11 and 17 are canceled.
Claims 1-2, 4-5, 7-10, 12-16 and 18-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US Patent 8,850,406 by Morrill et al. is newly introduced for the rejection of amended Claim 7.  US PGPUB 2017/0177277 by Laden et al. is newly introduced for the rejection of newly added claims 21-22.
Applicant's arguments filed on 03 January 2022 have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant agues:
Applicant respectfully asserts that Marmigere fails to disclose "processing, by a server computing node, a request to update a data object in a shared storage of a distributed computing system, the request being received from a computing device,” "determining, by the server computing node, a current version identifier (ID) of the data object," “obtaining, by the server computing node, the data object identified by the current version ID from the shared storage," “updating by the server computing node, responsive to the request, a local copy of the data object such that an updated local copy of the data object is generated," " writing, by the server computing node, the updated local copy of the data object by the server computing node to the shared storage using a new version ID,” "causing, by the server computing node, ta conditional update of the current version ID of the data object to the new version FB," as recited in independent claim 15, as amended. The remaining independent claims have been amended in a substantially similar manner.
In response, the Examiner submits:
Applicant alleges that the limitations of the instant independent claims not taught by the Marmigere reference.
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Marmigere does disclose process a request to update a data object in a shared storage of a distributed computing system, the request being received from a computing device (Marmigere: at least ¶0011; “proxy cache server sends a ` last modified` date along with the object to be refreshed”; ¶0043; “Proxy cache server sends a special request "if-modified-since"; ¶0009 further discloses “the refresh operation is performed either `on the fly` upon a request of a client device browser or during refresh operations periodically started, most of time during the night, by the Proxy cache server”);
determine a current version identifier (ID) of the data object (Marmigere: at least ¶0043; “verifies if the time stamp of the object has been modified”; ¶0011 explains that “another type of information stored for each object in the Proxy cache server is the `last modified’ date: this is a date sent by the Web content server attached with the object indicating the last time the object has been updated in the Web content server” and “Web content server compares the ` last modified ` date of the object with the date attached to the version of the object currently stored in the Web content server”; note: this means the current ID is obtained for verification); obtain the data object identified by the current version ID from the shared storage (Marmigere: at least ¶0011; “sends back the object to the Proxy cache server only if the object has been modified since it was last received by the Proxy cache”; ¶0043 further discloses “if yes, the Web content server sends back to the Proxy cache server the newly updated object (y1)”); update, responsive to the request, a local copy of the data object such that an updated local copy of the data object is generated (Marmigere: at least ¶0014; “refreshing objects stored in a Proxy cache server, with new versions of objects stored by Web content servers”; ¶0043 further discloses “the Web content server sends back to the Proxy cache server the newly updated object (y1)” and “replaces the old object by the new one on it local disk”; note: a copy can be an original or old copy);
write the updated local copy of the data object to the shared storage (Marmigere: at least ¶0043; “Web content server sends back to the Proxy cache server the newly updated object (y1)”) using a new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date”; ¶0019 also discloses “updating, in the Proxy cache server, the cache index table with the new signature and expiration date of the object”); and
cause a conditional update of the current version ID of the data object to the new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date” – update of ID is conditional upon receiving of newly updated object).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-5, 8-10, 12-16, 18-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”).

As to Claim 1, Marmigere teaches a server computing node, comprising: a processor (Marmigere: at least Fig. 3 shows “client device”, proxy cache server”, “web content server” as computing nodes with processors); and a memory coupled to the processor, the memory having instructions stored thereon that (Marmigere: at least Fig. 3 shows computing nodes with memory storing instructions; ¶¶0064, 0067 disclose, for example, implementation as “a software”; note: software are instructions stored in memory for execution), in response to execution by the processor, cause the processor to:
process a request to update a data object in a shared storage of a distributed computing system, the request being received from a computing device (Marmigere: at least ¶0011; “proxy cache server sends a ` last modified` date along with the object to be refreshed”; ¶0043; “Proxy cache server sends a special request "if-modified-since"; ¶0009 further discloses “the refresh operation is performed either `on the fly` upon a request of a client device browser or during refresh operations periodically started, most of time during the night, by the Proxy cache server”);
determine a current version identifier (ID) of the data object (Marmigere: at least ¶0043; “verifies if the time stamp of the object has been modified”; ¶0011 explains that “another type of information stored for each object in the Proxy cache server is the `last modified’ date: this is a date sent by the Web content server attached with the object indicating the last time the object has been updated in the Web content server” and “Web content server compares the ` last modified ` date of the object with the date attached to the version of the object currently stored in the Web content server”; note: this means the current ID is obtained for verification); obtain the data object identified by the current version ID from the shared storage (Marmigere: at least ¶0011; “sends back the object to the Proxy cache server only if the object has been modified since it was last received by the Proxy cache”; ¶0043 further discloses “if yes, the Web content server sends back to the Proxy cache server the newly updated object (y1)”); update, responsive to the request, a local copy of the data object such that an updated local copy of the data object is generated (Marmigere: at least ¶0014; “refreshing objects stored in a Proxy cache server, with new versions of objects stored by Web content servers”; ¶0043 further discloses “the Web content server sends back to the Proxy cache server the newly updated object (y1)” and “replaces the old object by the new one on it local disk”; note: a copy can be an original or old copy);
write the updated local copy of the data object to the shared storage (Marmigere: at least ¶0043; “Web content server sends back to the Proxy cache server the newly updated object (y1)”) using a new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date”; ¶0019 also discloses “updating, in the Proxy cache server, the cache index table with the new signature and expiration date of the object”); and
cause a conditional update of the current version ID of the data object to the new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date” – update of ID is conditional upon receiving of newly updated object).
	Claim 9 (a computer-implemented method claim) corresponds in scope to Claim 1, and is similarly rejected.

	Claim 15 (a computer-readable storage medium claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Marmigere teaches the server computing node of claim 1, the memory having instructions stored thereon that, in response to execution by the processor, further cause the processor to: determine the current version ID of the data object by obtaining the current version ID of the data object from a coordinator (Marmigere: at least ¶0011; “Proxy cache server sends a `last modified` date along with the object to be refreshed”; ¶0040 further discloses “FIG. 2 illustrates the two tables maintained in the Proxy cache server by the Client cache refresh agent”; ¶0047 further discloses “Web content server sends back in its Refresh_response command to the Proxy cache server the newly updated object (y1) with the new signature (Sy12) as well as the expiration date”); 
wherein causing the conditional update of the current version ID of the data object includes instructing the coordinator to perform the conditional update (Marmigere: at least ¶0043; “Proxy cache server … updates the cache index entry for this object with the new expiration date and last modified date”; ¶0050 discloses “proxy cache server updates also the Cache_index_table with the Object_ID, Signature, the new expiration date and the last modified date” and ¶0053 discloses “the Web content server decides what are the objects in list of objects submitted by the Proxy cache server, which need to be updated”). 
	Claim 10 (a computer-implemented method claim) corresponds in scope to Claim 2, and is similarly rejected.

	Claim 16 (a computer-readable storage medium claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 4, Marmigere teaches the server computing node of claim 1, the memory having instructions stored thereon that, in response to execution by the processor, further causes the processor to: obtain a current internal coordinator generation value associated with the current version ID (Marmigere: at least ¶0011; “proxy cache server sends a `last modified` date along with the object to be refreshed”; ¶0040 further discloses “FIG. 2 illustrates the two tables maintained in the Proxy cache server by the Client cache refresh agent”; ¶0047 further discloses “Web content server sends back in its Refresh_response command to the Proxy cache server the newly updated object (y1) with the new signature (Sy12) as well as the expiration date”; note: the month portion or year portion associated with a date can indicate a generation); and
conditionally update the current version ID of the data object to the new version ID if an internal coordinator generation value stored in association with the current version ID matches the current internal coordinator generation value (Marmigere: at least ¶0043; “last modified date extracted from the cache index (210)”; ¶0043 further disclose “finds the object in its cache but the expiration date is exhausted” and “updates the cache index entry for this object with the new expiration date and last modified date”; note: current date in cache index updated with new date – updating to make the dates equal; a generation value can be any generation value). 
	Claim 12 (a computer-implemented method claim) corresponds in scope to Claim 4, and is similarly rejected.

	Claim 18 (a computer-readable storage medium claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, Marmigere teaches the server computing node of claim 2, the memory having instructions stored thereon that, in response to execution by the processor, further causes the processor to: if a version ID of the data object stored in a database is equal to the current version ID, updating the version ID stored in the database with the new version ID (Marmigere: at least ¶0043; “last modified date extracted from the cache index (210)”; ¶0043 further disclose “finds the object in its cache but the expiration date is exhausted” and “updates the cache index entry for this object with the new expiration date and last modified date”; note: current date in cache index updated with new date – updating to make the dates equal; a version ID can be any version ID). 
	Claim 13 (a computer-implemented method claim) corresponds in scope to Claim 5, and is similarly rejected.

	Claim 19 (a computer-readable storage medium claim) corresponds in scope to Claim 5, and is similarly rejected.


As to Claim 8, Marmigere teaches the server computing node of claim 1, wherein the updated local copy of the data object stored in the shared storage includes a catalog of other data objects stored in the shared storage that defines a current state of a search index (Marmigere: at least ¶0015; “a cache index table containing, for each object stored, an identification of the object, a file name of the object in the Proxy cache server, a network address of the Web content server owning the object, an object validity expiration date and a signature identifying the object content”; note: the storage in server includes cache index that defines current state of objects in search index – according to ¶0043, “proxy cache server performs a lookup in its cache index” where a looking is a search operation). 
	Claim 14 (a computer-implemented method claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim 20 (a computer-readable storage medium claim) corresponds in scope to Claim 8, and is similarly rejected.

As to Claim 23, Marmigere teaches the server computing node of claim 1, wherein causing a conditional update of the current version ID of the data object to the new version ID includes updating the current version ID of the data object to the new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date”) if the data object has not been updated since receiving the request (Marmigere: at least ¶0043; “the Proxy cache server sends a special request "if -modified-since" with the last modified date extracted from the cache index (210) to the Web content server. The Web content server verifies if the time stamp of the object has been modified” and “If yes, the Web content server sends back to the Proxy cache server the newly updated object (y1). The Proxy cache server replaces the old object by the new one on it local disk, updates the cache index entry for this object with the new expiration date and last modified date, then sends back the object to the client device”; note: if the data object on web content server has been changed but the data object on proxy has not been changed, perform update).
	
	Claim 24 (a computer-implemented method claim) corresponds in scope to Claim 23, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US Patent 8,850,406 by Morrill et al. (“Morrill”).

As to Claim 7, Marmigere teaches the server computing node of claim 1.
Marmigere does not explicitly disclose, but Morrill discloses the computing device being an application server of the distributed computing system (Morrill: at least Col. 15 Line 66 – Col. 16 Line 2; “computing device may be an application server device. The application server device may comprise an application market that allows client devices to download applications from the application server device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Morrill’s feature of computing device being an application server of the distributed computing system (Morrill: at least Col. 15 Line 66 – Col. 16 Line 2) with Marmigere’s server computing node.
The suggestion/motivation for doing so would have been to make various applications from an application market available for download/distribution (Morrill: at least Col. 15 Line 67 – Col. 16 Line 2).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2017/0177277 by Laden et al. (“Laden”).

As to Claim 21, Marmigere teaches the server computing node of claim 1.

	Marmigere does not explicitly disclose, but Laden discloses, wherein the computing device was previously selected as a leader node within the distributed computing system (Laden: at least ¶¶0017, 0028; “requires a response from a majority of data replicas 104 or requires that they are directed to a cluster "leader" node among the data replicas which coordinates and synchronizes all data operations” and “distributed leader election algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Laden’s feature of wherein the computing device was previously selected as a leader node within the distributed computing system (Laden: at least ¶¶0017, 0028) with Marmigere’s server computing node.
The suggestion/motivation for doing so would have been to coordinate and synchronize all data operations (Laden: at least ¶0017).
	
	Claim 22 (a computer-implemented method claim) corresponds in scope to Claim 21, and is similarly rejected.
	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168 
18 April 2022

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168